Citation Nr: 0822543	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  04-37 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for cervical spine 
arthritis. 

2.  Entitlement to service connection for lumbar spine 
arthritis. 

3.  Entitlement to service connection for a bilateral hip 
disability. 

4.  Entitlement to service connection for a bilateral hand 
disability.

5.  Entitlement to total disability based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1980 to 
August 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for cervical spine arthritis, 
lumbar spine arthritis, a bilateral hip disability, a 
bilateral hand disability, and TDIU. 

In December 2006, the Board remanded the claims for further 
development, and they are now before the Board for 
adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  


REMAND

In the opinion of the Board, additional development is 
necessary. 

The veteran contends that he experiences joint pain as a 
result of a "whole body disease" that first manifested in 
service.  The veteran has been granted service connection for 
degenerative arthritis of the bilateral shoulders, knees, and 
ankles and tendonitis of the bilateral Achilles tendons.  

In a December 2006 remand, the Board in part requested that 
an examination of the veteran's spine, hips, and hands be 
performed by an appropriately qualified specialist.  The 
Board asked the examiner to identify all pathology affecting 
the spine, hips, and hands and to provide an opinion whether 
disorders of these joints, is a manifestation of or 
etiologically related to the already service-connected 
arthritis of the shoulders, knees, and ankles and also 
whether any of the conditions were related to in-service 
complaints.  

In September 2007, an examination was performed by a VA 
physician's assistant (PA) who noted a review of the claims 
folder.  The examination report was detailed and included 
evaluation of X-rays and computed tomography scans of the 
affected joints.  The PA diagnosed mild degenerative disk 
disease of the cervical and lumbar spine, degenerative joint 
disease of the hips, and arthralgia of the hands.  In 
response to the Board's question whether the pathology of the 
spine, hips, and hands is a manifestation of or etiologically 
related to the already service-connected arthritis of the 
shoulders, knees, and ankles, the PA stated, "The arthritis 
of the cervical spine, lumbar spine, and bilateral hips may 
well be a progression of his service-connected arthritis of 
multiple joints."  The PA stated that the etiology of 
arthragia of the hands was undeterminable.  The PA also 
stated, "Review of the C-file did show multiple complaints 
and treatment of the lumbar spine, treatment at least once 
for right hip pain, and multiple complaints and treatment of 
bilateral hands, as well as an episode of trauma to the right 
hand.  The noted pain of the lumbar spine and hips can be 
related to DDD and DJD as noted above."

The Board concludes that the examiner's clinical observations 
and findings are adequate but that the opinion is phrased in 
speculative terms.  It is not clear whether the PA intended 
to indicate that a relationship to already service-connected 
disorders is merely possible or is at least as likely as not 
(50 percent probability or greater).  The opinion suggests 
that the veteran's degenerative joint disease may be 
progressive, implying the possibility of a systemic disease, 
but without a clear conclusion or supporting rationale.  In 
view of the already detailed clinical examination, the Board 
requests that the claims file and September 2007 examination 
report be returned to the physician's assistant for 
clarification as directed below.  If the original examiner is 
not available or is otherwise not able to provide the 
requested opinions, another VA examination should be 
scheduled.  

In correspondence in January 2007, the Appeals Management 
Center (AMC) requested that the veteran identify any medical 
practitioners who provided medical treatment for the 
disorders on appeal.  In the September 2007 examination, the 
veteran reported that he was receiving on-going treatment for 
arthritis from a private physician.  In April 2008, the 
veteran submitted an August 2007 report from a different 
private physician but did not waive consideration of the new 
evidence by the RO.  The physician noted the results of 
examination, diagnosis, and treatment for arthritis of the 
spine, hips, and hands but did not address the etiology of 
the disorders.      

In addition, it is noted that the veteran receives medical 
care through VA.  VA is required to make reasonable efforts 
to help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody. 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the RO should request VA medical records pertaining to the 
veteran that are dated from October 2004 to the present.

As the claim for total disability based on individual 
unemployability is intertwined with the other issues on 
appeal, the Board will defer adjudication of TDIU pending 
further development. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA medical records pertaining 
to the veteran that are dated from 
October 2004 to the present.  

2.  Provide the claims file to the VA 
physician's assistant who performed the 
September 2007 examination if available.  
Request that the PA review the September 
2007 examination and provide 
clarification of the opinions as follows: 

a.  Is it at least as likely as not (50 
percent probability or greater) that the 
veteran has a systemic disease that first 
manifested as degenerative arthritis of 
the knees, ankles, and shoulders and has 
progressed to the spine, hips, and hands?  

b.  If there is no systemic disease, is 
it as least as likely as not (50 percent 
probability or greater) that the 
veteran's degenerative arthritis of the 
spine and hips first manifested as 
symptoms of joint pain without supporting 
pathology in service?   

c.  If the degenerative disease of the 
spine and hips is not systemic or did not 
first manifest in service, is it at least 
as likely as not (50 percent probability 
or greater) that the disorders of the 
spine, hips, and hands are secondary to 
or aggravated by the service-connected 
arthritis of the shoulders, knees, 
ankles, and tendonitis of the Achilles 
tendons? 

If the original examiner is no longer 
available or is otherwise unable to 
provide the requested opinions, another 
VA examination should be scheduled.  

3.  Then, readjudicate the claim for 
service connection for disorders of the 
cervical spine, lumbar spine, bilateral 
hips, and bilateral hands.  If the 
decision remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and an opportunity 
to respond.  Thereafter, return the case 
to the Board as appropriate.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

